DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the filling of the Amendment on 12/03/2020.
Response to Arguments
The Terminal Disclaimer filed on 12/03/2020 was approved, therefore the Non-statutory Double Patenting presented on 09/29/2020 has been withdrawn.
Allowable Subject Matter
Claims 38-63 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination):
Regarding claim 38, the first switch being configured to affect a first current associated with a primary winding, the first switch terminal corresponding to a first voltage, the second switch terminal corresponding to a second voltage, the first voltage minus the second voltage being equal to a voltage difference; a sampled-voltage generator configured to sample a third voltage before the first switch becomes closed and generate a sampled voltage based at least in part on the third voltage, the third voltage being related to the voltage difference before the first switch becomes closed; an error amplifier configured to receive the sampled voltage and a reference voltage and generate an amplified voltage based at least in part on the sampled voltage and the reference voltage; a threshold voltage generator configured to generate a threshold voltage based on at least information associated with the amplified voltage; and a drive signal generator configured to receive the threshold voltage and a fourth voltage, generate a drive signal based at least in part on the threshold voltage and the fourth voltage, and output the drive signal to a second switch, the fourth voltage representing a second current; wherein 
Regarding claim 44, a sampled-voltage generator configured to sample a first voltage before a first switch becomes closed and generate a sampled voltage based at least in part on the first voltage, the first voltage being related to a voltage difference before the first switch becomes closed, the first switch including a first switch terminal, a second switch terminal, and a third switch terminal and configured to affect a first current associated with a primary winding of the power converter, the first switch terminal corresponding to a second voltage, the second switch terminal corresponding to a third voltage, the voltage difference being equal to the second voltage minus the third voltage; and an error amplifier configured to receive the sampled voltage and a reference voltage, generate an amplified voltage based at least in part on the sampled voltage and the reference voltage, and output the amplified voltage in order for a threshold voltage generator to generate a threshold voltage; wherein the threshold voltage generator is configured to: generate the threshold voltage based on at least information associated with the amplified voltage; and output the threshold voltage to a drive signal generator; wherein the drive signal generator is configured to: receive the threshold voltage and a fourth voltage; generate a drive signal based at least in part on the threshold voltage and the fourth voltage, the fourth voltage representing a second current associated with a secondary winding of the power converter, the secondary winding coupled to the primary winding; and output the drive signal to a second switch; wherein the controller is configured to, in response to the sampled voltage and the reference voltage not being equal, generate the amplified voltage to change the threshold voltage with time;
Regarding claim 48, a threshold voltage generator configured to generate a threshold voltage based on at least information associated with an amplified voltage generated by an error amplifier; and a drive signal generator configured to receive the threshold voltage and a first 
Regarding claim 55, sampling a first voltage before a first switch becomes closed, the first switch including a first switch terminal, a second switch terminal, and a third switch terminal, the first switch being configured to affect a first current associated with a primary winding of the power converter; generating a sampled voltage based at least in part on the first voltage, the first voltage being related to a voltage difference before a first switch becomes closed, the first switch terminal corresponding to a second voltage, the second switch terminal corresponding to a third voltage, the second voltage minus the third voltage being equal to the voltage difference; receiving the sampled voltage and a reference voltage; generating an amplified voltage based at least in part on the sampled voltage and the reference voltage; generating a threshold voltage based on at least information associated with the amplified voltage; receiving the threshold voltage and a fourth voltage; generating a drive signal based at least in part on the threshold voltage and the fourth voltage; and outputting the drive signal to a second switch, the fourth 
In combination with the additionally claimed features, as are claimed by the Applicant.  Thus, the Applicant’s claims are determined to be novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carlos O. Rivera-Pérez, whose telephone number is (571) 272-2432 and fax is (571) 273-2432. The examiner can normally be reached on Monday through Friday, 8:30 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/C.O.R. /
Examiner, Art Unit 2839

	
	
	/THIENVU V TRAN/                                                      Supervisory Patent Examiner, Art Unit 2839